Citation Nr: 0531345	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-04 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, and if so, 
whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to March 
1978.  He was discharged from service under honorable 
conditions.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for an acquired 
psychiatric disorder and entitlement to nonservice-connected 
pension benefits.  Appeal to the Board was perfected as to 
both issues.  

In an October 2003 rating decision, the RO granted 
nonservice-connected pension benefits.  The record indicates 
that the only issue now properly before the Board is that 
noted on the title page of this decision.
  
In March 2005, the veteran and his wife testified in person 
before the undersigned Acting Veterans Law Judge, sitting in 
Detroit, Michigan, in connection with this appeal.  The 
hearing transcript is of record.  


FINDINGS OF FACT

1.  The RO previously denied service connection for a 
disorder characterized in a January 1990 (initial) rating 
decision as "nervous condition," and notified him of his 
appeal rights.  Between 1990 and 1999, the RO confirmed its 
prior denial numerous times, and notified the veteran that 
new and material evidence was needed to reopen the claim.  In 
March 1999, the RO again notified the veteran of denial of 
service connection for an acquired psychiatric disorder.  The 
record does not reflect perfected appeal to the Board as to 
any of these denials.        

2.  Evidence submitted since March 1999, on the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, is either cumulative or redundant of the evidence 
of record at the time of the last prior final denial of the 
claim; and does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1999 RO confirmation of prior denial of service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2005).  

2.  New and material evidence has not been received since 
March 1999 with respect to the claim of entitlement to 
service connection for an acquired psychiatric disorder and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is found in 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented or 
secured with respect to a disallowed claim, then the 
Secretary shall reopen and reconsider the claim.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted is a "legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.   Evans v. 
Brown, 9 Vet. App. 273 (1996).  Basically, an RO denial is 
final if there is no communication indicating disagreement 
with the denial within a year after the date of notice 
thereof.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2005).  With respect to Board 
denials, in general, they are final as of the date of mailing 
as stamped on the face of the decision.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  As for the second step, if VA 
determines that the evidence is new and material, it may then 
proceed to evaluate the merits of the claim based on the 
entire record, after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously denied and final claim, it must be both 
new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened.  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Also, evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue, 
or, if a statement or other assertion, it is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

The claim from which the instant appeal stems is that 
received in February 2002.  Service connection for an 
acquired psychiatric disorder (characterized as a nervous 
condition, and claimed to include sleep disorder) was denied 
in a January 1990 rating decision.  The veteran was notified 
of this decision and of appeal rights the same month.  In 
letters dated in April 1990 and June 1990, the RO notified 
the veteran that new and material evidence is needed to 
reopen the previously denied claim, in response to the 
veteran's various correspondence concerning, among other 
things, the denied claim, but which apparently were not clear 
as to whether he had intended to appeal the 1990 rating 
action.  The RO sent the veteran similar letters in September 
1991, December 1991, and February 1992.  

In January 1997, the RO denied service connection for post-
traumatic stress disorder (PTSD).  The Board recognizes that 
PTSD is a distinct and separate disability as compared to 
other types of acquired psychiatric disorders, such as 
anxiety disorder, dysthymia, or psychosis, for the purposes 
of VA benefits.  There are special regulations that pertain 
to PTSD claims not applicable to acquired psychiatric 
disorder claims generally.  See 38 C.F.R. § 3.304(f) (2005).  
And, the specific disability before the Board at this time is 
acquired psychiatric disorder, not PTSD.  Nonetheless, PTSD 
is similar to disorders like dysthymia or anxiety disorder to 
the extent that they all involve a claimant's psychiatric or 
mental, as opposed to physical, condition.  Moreover, the 
Board has carefully reviewed the entire record, and, despite 
various diagnoses by numerous VA and non-VA 
medical/psychiatric care providers over the years (to include 
dysthymia, depression, anxiety disorder, PTSD based upon an 
uncorroborated non-combat stressor, anti-social personality 
disorder), a key underlying basis upon which the veteran here 
has long sought to obtain a favorable resolution based upon 
his psychiatric problems concerns purported, uncorroborated 
trauma about witnessing an inmate's death while he was 
imprisoned for criminal activity while on active duty.  This 
is consistent throughout the record, as reflected in lay and 
medical evidence and various rating decisions.  The record 
also indicates that, precisely because PTSD, if alleged, 
requires analysis based upon specific regulatory criteria 
governing such disorder, the RO issued a rating action in 
1997 specific to PTSD.  

The record further indicates that the veteran had filed a 
timely notice of disagreement as to the 1997 denial of 
service connection for PTSD, but had failed to perfect a 
timely appeal, even though the RO had permitted a 90-day 
extension of time to perfect appeal.  See RO's March 1999 
letter to veteran, explaining that new and material evidence 
is needed to reopen.  The letter did not explicitly state 
that new and material evidence is needed as to PTSD 
specifically as opposed to nervous condition or other 
psychiatric disorder, but did discuss "initial" denial of 
the "nervous condition" service connection claim.  This 
letter, taken into context along with numerous prior notices 
to the veteran as to requisite new and material evidence 
concerning psychiatric disability, in the Board's opinion, 
could reasonably be construed to have communicated to the 
veteran that new and material evidence is needed to reopen 
prior denial of a service connection based generally on 
psychiatric problems.  
  
In February 2002, the veteran petitioned the RO to reopen the 
same claim.  After the RO denied the claim, characterized as 
one for acquired psychiatric disorder, the veteran perfected 
an appeal to the Board in February 2003.

Based upon the above, the Board finds that the March 1999 
notification is the operative rating action, as it 
constitutes the last final RO communication to the veteran 
confirming prior denial of service connection for psychiatric 
disability prior to its October 2002 rating action from which 
the instant appeal arises.  Thus, the February 2002 claim on 
the same issue is a claim to reopen, and new and material 
evidence must be presented before the claim can be reopened.  
Only if such evidence is presented does the Board have 
jurisdiction to adjudicate the underlying claim. 

Evidence added to the record since March 1999 includes 
various private medical and psychiatric care records, VA 
medical examination reports, records of the Social Security 
Administration (SSA) (reflecting denial of SSA disability 
compensation benefits), and as well, the veteran's and his 
wife's Board hearing testimony and written statements (lay 
evidence).  Most of the records associated with the claims 
file after March 1999 concern treatment for various physical 
disabilities, apparently submitted to support the nonservice-
connected pension benefits claim.  These records are "new" 
to the extent they were not of record in March 1999.

Nonetheless, in order to reopen a previously denied and final 
claim, the evidence not only must be new, but also must be 
material.  The new evidence must, at the most basic level, 
present a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2005).  On the one hand, this does 
not present a particularly onerous standard for the veteran.  
However, the evidence must be carefully reviewed to determine 
whether, even if new in the sense that they document more 
contemporaneous treatment for a claimed disorder, which 
appears to be the case here, it is not cumulative or 
redundant of "old" evidence and relates to an unestablished 
fact necessary to substantiate the claim.  

Here, the Board finds that the new evidence does not rise to 
the level of materiality consistent with the governing "new 
and material evidence" standard.  In this connection, it is 
noted that one key basis for initial (January 1990) denial of 
the "nervous condition" claim was that the record, to date, 
did not disclose manifestation of then-alleged nervousness or 
sleep disturbance.  At that time, the RO had conceded that 
complete service records had not been obtained.  

Between 1990 and 1997, however, further evidentiary 
development (obtaining service medical and personnel records, 
attempt to corroborate alleged non-combat stressor) had 
occurred, and much of this development apparently was 
undertaken in connection with the PTSD claim.  Such records 
did not result in corroboration of the alleged stressor, and 
the RO further determined that nothing in the service medical 
records reflected complaints of, or treatment for, any 
neuropsychiatric abnormality.  Based upon these 
considerations, the RO denied the PTSD claim notwithstanding 
evidence dated within this time period reflecting diagnoses 
of acquired psychiatric disorders, to include depression and 
anxiety disorder.  See March 1997 rating decision; VA 
clinical and examination records.        

The most recent group of evidence received since March 1999 
shows that the veteran continues to have psychiatric 
problems; however, as with pre-March 1999 evidence, it does 
not contain any indication that they bear any relationship to 
active service.  Again, it is noted that the veteran's 
allegation as to trauma of witnessing an inmate's death while 
incarcerated for criminal activity during service has not 
been corroborated, and in fact, the RO had notified the 
veteran (see December 2002 Statement of the Case) that even 
if it had been verified and a PTSD diagnosis is in effect, 
the period of incarceration for criminal activity in service 
would not be considered creditable for entitlement to 
benefits.)  No service medical record indicates manifestation 
of psychiatric problem in service.  On the contrary, while 
not explicitly so stated, various VA psychiatric examination 
records, old and new, indicate that the veteran's psychiatric 
problems may be attributable to a long history of alcohol 
abuse and anti-social personality disorder, which apparently 
has contributed to maladaptive behavior, lengthy periods of 
incarceration, inability to maintain steady employment, and 
unstable interpersonal relationships.  To the extent that the 
veteran's psychiatric problems may be due to personality 
disorder, service-connected benefits are not permissible.  
See 38 C.F.R. § 3.303(c) (2005). 

In sum, the new evidence essentially presents additional, 
more contemporaneous evidence that the veteran has ongoing 
psychiatric problems.  It does not, however, present factual 
bases materially different or new from those of record as of 
March 1999.  The veteran has alleged, and continues to allege 
that his psychiatric problems are related to service, but 
nothing in the new evidence would alter the prior conclusion 
that they are not so related.  Under the circumstances of 
this case, the mere fact that he still has psychiatric 
disability and that he and his wife believe service 
connection is warranted is not tantamount to material 
evidence sufficient to reopen the claim.   

Based on the foregoing, the Board finds that new and material 
evidence pertinent to the issue of service connection for an 
acquired psychiatric disorder has not been added to the 
record.  The claim is not reopened.  

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  

As for the duty to notify, the RO notified the veteran in a 
May 2002 letter, sent in advance of the rating decision 
giving rise to this appeal, the basic elements of a service 
connection claim, including required evidence as to a 
relationship between service and psychiatric disability.  
This letter (and multiple correspondences dated before 
February 2002) explained what is meant by "new and 
material" evidence for the purposes of this claim.  The 
veteran was asked to notify VA of the sources of evidence 
pertinent to the elements of the claim, to include other 
federal agencies, employers, and medical care providers, and 
that VA would in turn make reasonable efforts to assist him 
in obtaining such evidence.  He was advised that he 
ultimately bears the burden for claim substantiation 
notwithstanding VA's duty-to-assist obligations.  Further, 
through the rating decision, Statement of the Case (SOC), and 
Supplemental SOCs (SSOCs), the veteran had notice of the 
various regulations applicable to the claim, and why the 
claim remains denied.  As for the fourth element, the SOC 
included the text of 38 C.F.R. § 3.159, from which this 
element is taken.  

Full VCAA notice arguably was accomplished after the issuance 
of the October 2002 rating decision giving rise to this 
appeal, as the "fourth element" notice was given with the 
SOC.  The Board finds no prejudicial error resulted as a 
result of this timing defect.  The Pelegrini Court explicitly 
stated that, notwithstanding the requirement that a valid 
VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

Here, during the appeal period, the veteran was notified of 
what the basic legal elements of his claim are and why the 
claim was denied.  Again, he had multiple notices dating back 
over a decade that new and material evidence is needed to 
reopen the psychiatric disorder claim.  Nonetheless, 
recently, even after he was notified of a 60-day opportunity 
to further comment on the claim through the issuance of an 
October 2003 SSOC reflecting the RO's still-unfavorable 
determination, no new evidence was submitted.  Nor did he 
claim that VA failed to comply with VCAA notice requirements, 
or that he has any evidence in his possession required for 
full and fair adjudication of this claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 203 (2005).  Based upon such 
considerations, the Board finds no prejudicial defect as to 
the timing or even the substantive content of the notice.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the service verification/medical records, private 
medical records, Social Security Administration records, and 
lay evidence in the form of the veteran's and his wife's 
statements/hearing testimony.  Again, the veteran did not 
report the existence of additional new, missing, pertinent 
records despite appropriate notice during the appeal period 
that he may do so.  Therefore, the Board concludes that VA 
has met its duty-to-assist obligations.   


ORDER

No new and material evidence pertaining to the claim of 
entitlement to service connection for an acquired psychiatric 
disorder having been received, the claim is not reopened.  
The appeal is denied.  


	                     
______________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


